DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1, 9 and 17 is/are allowable because the Prior Art of record fails to show or render obvious form hypotheses of differences in the received information at the first and second time instances of the second signals for soft-combining the information of the second signals; and upon a hypothesis indicating successful soft-combining of the second signals of the first and second time instances, decode control information carried by the second signals, wherein the electronic transceiver is configured to detect that the first signal was successfully decoded when the second signal was not successfully decoded, and in response to the detection to perform: using the information from the decoded first signal to identify the second signal; and storing the identified second signals for use when forming the hypotheses of differences in the received information at the first and second time instances of the second signals in combinations set forth in the respective claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Andgart et al. (US 2019/0349126 A1) is/are cited to show an ELECTRONIC TRANSCEIVER DEVICE, METHOD AND COMPUTER PROGRAM FOR DECODING CONTROL INFORMATION.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY MUI/Primary Examiner, Art Unit 2464